Citation Nr: 0623623	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-39 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to November 29, 
2002, for a grant of service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for alopecia areata, to 
include as secondary to service connected PTSD, and to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and January 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in March 2004, a statement of the case was issued in 
September 2004, and a substantive appeal was received in 
November 2004.   

The issue of service connection for alopecia areata, to 
include as secondary to service connected PTSD, and to 
include as secondary to herbicide exposure is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  RO decisions in June 1976 and May 1981 denied the 
veteran's original claims for service connection for a 
nervous condition; and the veteran did not submit a timely 
notice of disagreement with either decision.  

2.  The veteran filed a claim for service connection for PTSD 
in November 2002; was diagnosed with PTSD in July 2003; and 
the RO granted service connection for PTSD effective from the 
date of receipt of the claim, November 29, 2002.  



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
November 29, 2002, for the grant of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection in November 2002.  In May 
2003, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Since the May 
2003 VCAA notice preceded the September 2003 and January 2004 
rating decisions, there are no defects with respect to the 
timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection for PTSD and 
service connection for hearing loss, but there had been no 
notice of the criteria used to evaluate the veteran's 
disabilities or the method in which the effective dates would 
be determined.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
May 2003 in which it advised the appellant of what 
information and evidence is needed to substantiate his 
claims, what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  Furthermore, 
the RO sent the veteran a correspondence in September 2004 in 
which it properly notified the veteran as to how effective 
dates are determined.  Since the Board concludes below that 
the preponderance of the evidence is against the claim for 
service connection for right ear hearing loss, any questions 
as to the appropriate disability rating are rendered moot. 
   
The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.


Effective Date for Service Connection

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 
38 C.F.R. § 3.400(b)(2).

Under 38 U.S.C.A. § 5101(a) (West 2002), a specific claim 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2005).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for  any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).  

Analysis

The Board notes that the veteran originally filed a claim for 
service connection for a nervous condition in February 1976.  
A May 1976 VA examination found no mental disorder.  The RO 
issued a June 1976 rating decision denying the claim.  The 
veteran did not submit a timely notice of disagreement, and 
the decision became final.  He filed another claim for 
service connection for a nervous condition in October 1980.  
An April 1981 VA examination found no mental disorder; and 
the RO issued a May 1981 rating decision in which it denied 
the claim.  Once again the veteran failed to file a timely 
notice of disagreement and the decision became final.

The veteran filed another claim for service connection in 
November 2002.  This time he claimed service connection for 
PTSD.  He underwent a VA examination in July 2003 and he was 
diagnosed with PTSD.  The RO issued a September 2003 rating 
decision in which it grated service connection for PTSD 
effective November 29, 2002 (the date of receipt of the 
claim).

The veteran alleges that the effective date for service 
connection should date back to February 1976, when he first 
filed his claim for service connection for a nervous 
condition.  He testified at a February 2006 Travel Board 
hearing.  He argued that when he underwent VA examinations in 
May 1976 and April 1981, the clinicians had no experience 
diagnosing PTSD.  He claims that they were not asking the 
right questions and therefore there was a failure to diagnose 
his symptoms (which he alleges are the same now as they were 
back then).  He testified that he failed to pursue his claim 
after the June 1976 and May 1981 denials because he was 
afraid of becoming "what they called a crazy Vietnam 
veteran, and losing my job."  He stated that he hoped the 
symptoms would go away; but they never did.  He re-filed the 
claim upon retiring.  

The Board notes that the effective date of an award of 
compensation on a claim to reopen after a final disallowance 
of the claim will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(r).
 
An earlier effective date cannot be granted without a finding 
of clear and unmistakeable error (CUE).  The Board notes that 
there has been no allegation of CUE in either the June 1976 
or May 1981 rating decisions.   

The Board finds that the preponderance of the evidence is 
against an effective date for service connection for PTSD, 
prior to November 29, 2002.   As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to an effective date for service connection for 
PTSD, prior to November 29, 2002, is denied. 


REMAND

The veteran has alleged that his alopecia areata is secondary 
to either his service connected PTSD, or his exposure to 
herbicides.  The Board notes that the veteran underwent a VA 
examination in July 2003 for the purpose of determining the 
etiology and the severity of his alopecia areata.  The VA 
clinician found that the condition had resolved.  
Consequently, he provided no opinion regarding its etiology.  
The veteran has submitted evidence showing that the condition 
has not been resolved.  As such, another examination is 
necessary to determine the etiology and severity of the 
veteran's condition, and specifically, whether the condition 
is secondary to service (either PTSD or exposure to 
herbicides).  

Furthermore, as noted above, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  The Board recognizes that the new requirements 
of VCAA notice were not in effect at the time the RO issued 
its May 2003 VCAA notice.  As such, the new requirements do 
not constitute the basis of this remand.  However, since this 
issue needs to be remanded on other grounds, the Board finds 
that the RO should comply with the most recent Court 
analysis. Accordingly, the case is REMANDED for the following 
action:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.

2.  The veteran should be afforded a VA 
dermatological examination, for the 
purpose of determining the nature, 
extent, and etiology of the veteran's 
alopecia areata.  Following a review of 
the relevant medical evidence in the 
claims file, to include the service 
medical records; post-service medical 
records; the medical history obtained 
from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the clinician should provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent or more 
probability) that his current alopecia 
areata is causally linked to any incident 
of service, to include exposure to 
herbicides.  The clinician should also 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more probability) that his current 
alopecia areata is secondary to PTSD.  
The clinician is advised that opinions of 
"more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claims.  
  
The clinician should provide a complete 
rationale for any opinion expressed.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for alopecia 
areata, to include as secondary to PTSD 
or exposure to herbicides, with 
consideration of all evidence in the 
claims file.  If the benefit remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


